 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDSupervisor, Central DispatchSupervisor, Drill and MillSupervisor, InspectionSupervisor, Material Control.Supervisor, Metal FinishingSupervisor, Punch PressSupervisor, Subcontract BuyersSupervisor, Technical RecordsTool Designer, ChiefII.CLERICALEMPLOYEESClerk, CostClerk, FileClerk, General OfficeClerk, KardexClerk, MailClerk-TypistClerk-Typist-ShopClerk-Typist-Dept.Material Control PlannerOperator, Key PunchOperator, MicrofilmOperator, MultilithProduction Control PlannerProduction Control SchedulerSecretaryStenographerTabulator, AnalystTabulator, Setup ManIII. TECHNICAL EMPLOYEESCoordinator, EngineeringCost EstimatorDraftsmanEngineer, ProductionEngineer, Quality ControlEngineer, ToolEngineer, Tool DesignLiaison, ToolLiaison, Tool Design andProcessingTechnician, Assemblyand TestTool DesignerTool Design CheckerTool LiaisonEngineerTool PlanneriG F. LasaterandLocal 47, Chauffeurs,Teamsters&Helpers,affiliate of International Brotherhood of Teamsters, -Chauf-feurs,Warehousemen and Helpers of America,AFL-CIO.Case No.16 EC 1991. February 11,1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before J. Howard Stark,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer operates a trucking service in the State of Texas.During the last 12 months, the Employer received $185,000 fromCarter Publications, Inc., for hauling copies of its newspaper, theFortWorth Star-Telegram, from Fort Worth to various points inTexas.The Fort Worth Star-Telegram publishes nationally syndi-117 NLRB No. 47. G. F. LASATER349cated columns and subscribes to several interstate news services.Dur-ing thelast fiscalperiod, Carter Publications, Inc., hada gross incomein excessof $500,000.Accordingly, as the Employer furnishes serv-ices valued at more than $100,000 to an instrumentality and channel ofcommerce 1 which meets the Board's jurdisdictional standards fornewspapers,2 we find, contrary to the contention of the Employer,that it would effectuate the policies of the Act to assert jurisdiction.32.The labor organization involved claims to representcertain em-ployees of the Employer.3.A question affectingcommerce existsconcerning the representa-tion of employees of the Employer within the meaningof Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner requests a unit of full-time truckdrivers only,excluding part-time drivers, mechanics, greasemen, and all otheremployees.The Employer contends all employees should be includedin the unit.The Employer employs 25 employees, all of whom areclassifiedas drivers.Nineteen of them are regular fulltime,and 4 are regularpart-time, over-the-road truckdrivers.Witnessesdisagreed as towhether, on an average, one of the other 2 employees, Smith, who isreferred to as the greaseman, spends more time driving or at hisother duties.However, G. F. Lasater, operating owner of the Em-ployer and the only witness at the hearing with first-hand knowledgeof the employees' duties,4 testified that Smith works 57 hours a week,.29 hours of which is spent driving and the remainder at his otherduties ofgreasingand oiling trucks.Based on this testimony, wefind that a major portion of Smith's time is spent driving.The remaining employee, Johnson, appears to spenda majority ofhis time in mechanical maintenance of the trucks.He also has oneregular, route, a 4-hour run, 3 days a week, and substitutes for absentdrivers when so assigned.It is clear that the 19 regular full-time drivers, the 4 regular part-time drivers, and the greaseman and driver, Smith, who spends amajority of his time driving, constitute a unit of truckdrivers such astheBoard has consistently found to be appropriate.'AlthoughJohnson, the mechanic and driver, does not spend a majority of histime in driving or duties incidental thereto, he is, insofar as appearsfrom the record, the only other employee in the plant.As he wouldi Press,Incorpoi ated,91 NLRB 1360TheDaily Press,Incorpoi ated,110 NLRB 573, 575.aWhtippanyMotor Co., Inc,115 NLRB52, 54;Jonesboro Grain Drying Coopevative,110 NLRB 481, 484d Thewitness whotestified that Smith did not spend a majority of his time drivingbased his testimony on information which he had received from other employees concern-ing Smith's dutiesGThe Lawson MilkCompany,116 NLRB 549,Sears,Roebuck d Company,112 NLRB559, 569,PainesvilleWombs,General Chemical Division,Allied Chemical and Dye Cor-po) atson,116 NLRB 1784 350DECISIONSOF NATIONAL LABOR RELATIONS BOARDotherwise be unrepresented, we shall, under the circumstances of thiscase,include Johnson in the uniteWe therefore find that the following employees of the Employerconstitute a unit appropriate for purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act: All truckdrivers,including regular full-time truckdrivers, regular part-time truck-drivers, the greaseman and driver, and the mechanic and driver; butexcluding guards, office clerical employees, and supervisors as definedin the Act.,[Text of Direction of Election omitted from publication.)6King Csty Warehouse Company,97 NLRB 1336, 1339Cherokee Textile Mills,Inc.'andTextileWorkers Union ofAmerica,AFL-CIO,Petitioner.Case No. 10-RC-3674.Febru-ary 11,1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before John H. Fenton,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent a unit of production and main-tenance employees at the Employer's Sevierville, Tennessee, plant.The Employer agrees that the requested unit generally is appropriate.However, the parties disagree as to the unit placement of the follow-ing job classifications.A. Clerical employees :The Petitioner would exclude the clericalemployee in the carding department, the clerk in the weave room,and the clerk-typist in the standards department.The Employerwould include these employees as well as the scheduler and the clerkin the preparation department, pick clock readers in the weave room,and the assistant clerk in the cloth room.The Petitioner would leave1The name of the Employer appears as corrected at the hearing.117 NLRB No. 44.